cca_2014052909222361 id uilc number release date from sent thursday date am to cc bcc subject re cca request - ius legal standard hello --------- this is in response to your request regarding the current legal standard for the internal use software exception under sec_41 presently the only published internal use software guidance is in the anprm issued on date the anprm provides in relevant part that for taxable years beginning after date and until further guidance is published in the federal_register taxpayers may continue to rely upon all provisions of the proposed_regulations or all provisions of td with respect to their internal use software research activities for example the anprm requires taxpayers relying upon the internal use software rules of td to also apply the discovery test as set forth in td concurrent with the publication of the anprm the treasury_department and the irs finalized the proposed_regulations in the federal_register as td on date td retained the discovery test in the same manner as the proposed_regulations but removed the internal use software provisions and marked sec_1_41-4 as reserved td applied to taxable years ending on or after date however td stated that the irs would not challenge return positions that are consistent with its rules for taxable years ending before date since publication of the anprm its enforceability was questioned by the court in fedex corporation v united_states of america aftr 2d w d tenn mar denying reconsideration of aftr 2d ustc big_number w d tenn the court questioned the authority to require taxpayers to comply with the anprm that may partly conflict with td and allowed the taxpayer to apply the internal use software rules of td while applying the general eligibility rules under td please note however that the taxable years at issue in fedex were prior to the issuance of the anprm td clearly states that the irs would not challenge return positions that are consistent with its rules for prior years therefore it is inappropriate for the irs to challenge taxpayers who apply the general eligibility provisions of td since the anprm is the only internal use software guidance available taxpayers may continue to follow the anprm in its entirety however we should not challenge taxpayers that choose instead to follow only the internal use software provisions of sec_1_41-4 in either td or the proposed_regulations and follow td for the general eligibility rules for qualified_research i hope this answers your question please let me know if you want to discuss further thank you -------------- ----------------- ------------- -------------------
